Citation Nr: 0803742	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  07-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1949 to June 1950 and from September 1950 to April 1952.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO) that found that prior final March 2003 and June 2003 
rating decisions did not contain clear and unmistakable error 
(CUE).  In January 2008, the Board granted the veteran's 
representative's motion to advance the case on the Board's 
docket due to the appellant's advanced age.  

As noted, these claims were originally based on allegations 
that there was CUE in final March and June 2003 rating 
decisions that, in pertinent part, denied service connection 
for PTSD, hypertension, bilateral hearing loss, and tinnitus, 
and denied TDIU.  However, in July 2007, the veteran 
submitted a June 2007 record from the Navy Personnel Command 
(NPC) entitled Transmittal of and/or Entitlement to Awards.  
This document states that a review of the veteran's military 
records revealed that he was entitled to receive several 
medals and ribbons, including the Combat Action Ribbon.  
Under 38 C.F.R. § 3.156(c) "at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim" on 
the merits de novo.  As receipt of the Combat Action Ribbon 
denotes that the veteran engaged in combat with the enemy and 
entitles him to relaxed evidentiary standards under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), his claims 
must be reconsidered based on this evidence under 38 C.F.R. 
§ 3.156(c).  Receipt of this service department evidence 
essentially renders the CUE claims moot and any decision made 
as a result of this new evidence will subsume the March 2003 
and June 2003 decisions.  The veteran is not prejudiced by 
the Board affording him a broader (and more liberal) scope of 
review in considering his claims de novo.  The issues have 
been characterized accordingly.  

A December 2007 Informal Hearing Presentation from the 
veteran's representative raises the issue of whether there 
was CUE in a September 1957 rating decision that reduced the 
rating for service-connected hepatitis.  Since this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.

The issues of entitlement to service connection for 
hypertension, bilateral hearing loss, and tinnitus, and to 
TDIU are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDINGS OF FACT

1. The veteran's awards and decorations include the Combat 
Action Ribbon.

2. He is shown to have a medical diagnosis of PTSD related to 
his experiences in service.   


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determination below constitutes a full grant of the 
claim of service connection for PTSD, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice content or timing is harmless.  Furthermore, 
as the benefit sought is granted, it is not prejudicial that 
the Board is considering and relying upon evidence received 
in July 2007 in the first instance.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, a June 2007 NPC record states that the 
veteran was awarded a Combat Action Ribbon (denoting he 
engaged in combat).  Service personnel records previously 
associated with the claims file report the veteran 
"[p]articipated in operations against enemy forces in south 
and central Korea" from August 1951 to January 1952.  The 
veteran's DD Form 214 and service personnel records indicate 
that during this time frame his military specialty (MOS) was 
0311, which was rifleman, (U.S. Marine Corps MOS Manual 
(1956), and that he was stationed with the B Company, 1st 
AmTrac Battalion.  Hence, the Board finds that while the 
record from the NPC has not been authenticated, it is 
consistent with evidence already of record regarding the 
veteran's service.  Receipt of the Combat Action Ribbon is 
evidence that he engaged in combat with the enemy during 
service.  His claimed stressors include seeing and helping 
wounded and dead soldiers in Korea.  As this stressor is 
consistent with the circumstances of his combat service, his 
lay testimony establishes its occurrence.  On August 2002 VA 
examination, the examiner provided an Axis I diagnosis of 
PTSD and opined that PTSD was related to the veteran's 
service as he was exposed to significant stressors therein, 
"including repetitive witnessing of severely wounded and 
dying soldiers."  Additionally, an October 2001 letter from 
a VA social worker states that the veteran manifests symptoms 
of combat related PTSD under DSM-IV.  As this competent 
evidence supports the veteran's claim and there is no 
evidence to the contrary, service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.


REMAND

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  The RO issued a VCAA 
notification letter in October 2001.  While this letter 
substantially complied with VCAA notice requirements, it did 
not explicitly inform the veteran to submit to VA all 
pertinent evidence in his possession.  Thus, the fourth prong 
of VCAA notification was not met.  Hence, VCAA compliant 
notice for all remaining claims should be provided on remand.  

The veteran's claim of service connection for hypertension is 
premised on a theory of causality attributing the 
hypertension to PTSD.  When the RO addressed this matter PTSD 
was not service-connected.  It now is.  Records show the 
veteran has hypertension.  Therefore, what remains to be 
resolved is whether the veteran's hypertension is, indeed, 
causally related to (including aggravated by) his PTSD.  This 
is a medical question best resolved by a medical opinion. 

The veteran claims that his hearing loss and tinnitus were 
incurred in service.  As he was awarded a Combat Action 
Ribbon and his MOS during his service in Korea was rifleman, 
it may be assumed that he experienced noise exposure in 
service.  Private treatment records from audiologist D. G. 
show the veteran has moderately severe high frequency hearing 
loss and that he reported experiencing tinnitus bilaterally.  
D. G. also states that the veteran's hearing loss was 
consistent with noise induced hearing loss and that his 
exposure to loud noise in the military "may have contributed 
to his present hearing loss."  The veteran has not been 
afforded a VA audiological evaluation with audiometry 
studies.  Under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, the record indicates he may 
have hearing loss and tinnitus and there is evidence of noise 
exposure in service.  However, the opinion of record (as to 
the etiology of the hearing loss) is phrased in terms that 
are speculative and cannot be relied upon to make a decision 
in these claims.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).  
There is insufficient evidence to determine whether the 
veteran has hearing loss and tinnitus that are related to 
noise exposure in service.  Consequently, a VA examination to 
obtain a medical opinion is indicated.

The veteran's claim seeking TDIU is inextricably intertwined 
with the claims seeking service connection for hypertension, 
bilateral hearing loss, and tinnitus (if service connection 
is granted for any of these disabilities, the impact of such 
disability on the veteran's employability would have to be 
considered).  Hence, adjudication of the TDIU claim must be 
deferred pending resolution of the service connection claims 
(and implementation of the award of service connection for 
PTSD).

Accordingly, the case is REMANDED for the following:

1.	For all claims addressed by this 
remand, the RO should send the veteran a 
letter that provides the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence in 
his possession.

2.	The RO should arrange for the veteran 
to be examined by a cardiologist to 
determine the nature and etiology of his 
hypertension.  The examiner must review 
the veteran's claims file in conjunction 
with the examination.  The examiner should 
opine whether it is at least as likely as 
not (a 50% or better probability) that the 
veteran's hypertension was (a) caused 
(proximately due to) or (b) aggravated by 
(and if so, to what degree?) his service-
connected PTSD.  The examiner must explain 
the rationale for all opinions given.

3.	The RO should also arrange for the 
veteran to be examined by an 
otolaryngologist (to include audiometric 
studies) to determine the likely etiology 
of his bilateral hearing loss and 
tinnitus.  The examiner must review the 
veteran's claims file in conjunction with 
the examination and must explain the 
rationale for all opinions given.  The 
examiner must respond to the following 
questions:  a) Is it at least as likely as 
not (50 percent or better probability) 
that the veteran has a hearing loss 
disability by VA standards that is related 
to his service, to include as due to noise 
exposure therein; and b) Is it at least as 
likely as not (50 percent or better 
probability) that the veteran has tinnitus 
that is due to noise exposure during 
military service.  

4.	The RO should arrange for any further 
development necessary prior to 
readjudicating the TDIU claim, to include 
scheduling an examination, if indicated.

5.	The RO should then re-adjudicate the 
remaining claims (the claim of TDIU in 
light of all evidence added to the record, 
and the ultimate determination in the 
matters of service connection for 
hypertension, bilateral hearing loss, and 
tinnitus).  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


